United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        February 23, 2006
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 05-30321
                           Summary Calendar



IRIS HURST DAVIS,

                                      Plaintiff-Appellant,

versus


LARRY AYRES, GERALDINE BATTLEY,
JAMES BOULANGER, NICK CICERO,
DONALD DOUCET, DON EWING, CARL MCLEMORE,
MAURICE PICARD, MIX VOSBURG, JULIET WILLIAMS,

                                      Defendants-Appellees.

                          --------------------
                            Appeal from the
                  United States District Court for the
               Middle District of Louisiana, Baton Rouge
                             3:04-CV-431-JVP
                          --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Plaintiff Iris Hurst Davis brought suit in the United States

District Court for the Middle District of Louisiana against Larry

Ayers and nine other individuals acting in their individual and

official capacities as administrators of Pointe Coupee General

Hospital (“PCGH”) and against the Board of Directors of PCGH,

alleging that under 42 U.S.C. § 1983 Plaintiff was deprived of

“liberty and property” without due process of law in violation of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the Fifth and Fourteenth Amendments of the United States

Constitution and in violation of the Constitution of the State of

Louisiana when such defendants, individually and collectively,

terminated Plaintiff’s employment with PCGH.    Defendants moved to

dismiss the suit under FRCP 12(b)(6) and the district court

granted such motion to dismiss.   Plaintiff appeals to this Court.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself.    For the reasons

stated by the district court in its memorandum ruling of November

15, 2004, we affirm the final judgment entered by that court on

February 11, 2005.

     AFFIRMED.